Exhibit 99.05 Southern Company Consolidated Earnings (In Millions of Dollars) Three Months Ended September Year-to-Date September Change Change Income Account- Retail Revenues- Fuel $ Non-Fuel Wholesale Revenues Other Electric Revenues Non-regulated Operating Revenues 16 17 46 53 Total Revenues Fuel and Purchased Power Non-fuel O & M MC Asset Recovery Insurance Settlement 0 0 0 0 Depreciation and Amortization 18 56 Taxes Other Than Income Taxes 4 Total Operating Expenses Operating Income 88 7 Allowance for Equity Funds Used During Construction 39 42 Interest Expense, Net of Amounts Capitalized 1 11 Other Income (Expense), net 1 2 12 15 Income Taxes 26 Net Income 60 25 Dividends on Preferred and Preference Stock of Subsidiaries 17 17 0 49 49 0 NET INCOME AFTER DIVIDENDS ON PREFERRED AND PREFERENCE STOCK (See Notes) $ $ $ 60 $ $ $ 25 Notes - Certain prior year data has been reclassified to conform with current year presentation. - All figures in this earnings release are preliminary and remain subject to the completion of normal quarter-end accounting procedures and adjustments, which could result in changes to these preliminary results.In addition, certain classifications and rounding may be different from final results published in the Form 10-Q.
